Title: To James Madison from William C. C. Claiborne, 7 October 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 October 1801, Nashville. Plans to depart for the Mississippi Territory on 8 Oct. Reports that the territorial assembly was convened by Secretary John Steele on 20 July. It conducted little business during a five-week session and what it did remains incomplete without gubernatorial sanction. Steele is reported ill; his life is despaired of. Quotes a passage from a 3 Sept. letter received from territorial judge Seth Lewis reporting the belief there that Spain has agreed to give up Louisiana to France. Observes that the same rumor has circulated in Tennessee for several months and is widely believed.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:8–9.

